DETAILED ACTION
In Applicant’s Response filed 8/6/21, Applicant has amended claims 12, 15, 19-20 and 26-28; and added new claims 32-33. Claims 1-11, 17, 21, 24, 29 and 31 have been cancelled. Currently, claims 12-16, 18-20, 22-23, 25-28, 30 and 32-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/21 has been entered.

Claim Objections
Claims 12-13, 18, 20, 22, 26 and 27 are objected to because of various informalities which require appropriate correction. It is suggested that the claims be amended as follows in order to overcome these deficiencies and provide improved clarity and readability in the claims:
Claim 12: It is suggested that the claim be amended as follows:
12. A medical device for supporting at least one region of the body, wherein said medical device is a support belt, said support belt comprising at least one textile panel having a longitudinal direction and a transversal direction arranged so as to encircle all or part of  the at least one region of the body to be supported,
wherein said at least one textile panel comprises a woven textile strip A and a woven textile strip B at least partially superposed, said woven strip A having a warp direction A and a weft direction A and said woven strip B having a warp direction B and a weft direction B, wherein the warp direction A and the warp direction B cross each other at an angle alpha greater than 0° and under 90°, and
each of the woven textile strips A and B comprising weft threads, first elastic warp
threads, second non-elastic warp threads, and third warp threads, wherein said first elastic warp threads and said second non-elastic warp threads are woven according to a leno shed, the second warp threads forming  doup threads, 
wherein at least one weft thread comprises between 2 and 5 filaments, each filament
having a diameter greater than or equal to 0.10 mm,
wherein at least one of the woven strips A and B has a number of weft threads per centimetre less than or equal to 25,
wherein said at least one textile panel is elastic in the longitudinal direction and has a force in the longitudinal direction which is greater than or equal to 700 cN/cm, to achieve an elongation equal to 30%,
wherein at least one of said first elastic warp threads comprises at least one
elastic monofilament core thread made of elastane or latex, coated or covered by at least a first cover thread.
 
In claim 13, line 1: “it” should be replaced with --the device--.
In claim 13 line 2: “the manual application force” should be “a manual application force”.
In claim 18 lines 1-2: “the second warp threads” should be “the second non-elastic warp threads” and “the first warp threads” should be “the first elastic warp threads”.
 In claim 20, lines 1-3 should be amended to recite: “…wherein the at least one  weft thread comprises…”.

Claim 22: It is suggested that the claim be amended as follows:
22. The device according to claim 12, wherein  the woven textile strip A and woven textile strip B each  comprises alternating solid columns and openwork columns, each of said solid and openwork columns having a longitudinal direction corresponding to the warp direction of  the respective woven textile strip, the solid columns comprising  at least one first warp thread and a second warp thread assembled according to a leno shed.

Claim 26: It is suggested that the claim be amended as follows:
26. A manufacturing process of a device according to claim 12,  the method comprising the following steps:
a first weaving step of a woven textile strip A and of a woven textile strip B, said woven textile strip A having a warp direction A and a weft direction A and said woven textile strip B having a warp direction B and a weft direction B, each of the woven textile strips A and B
being woven with first elastic warp threads, second non-elastic warp threads,
third warp threads, and weft threads, the first elastic warp threads and the second non-elastic warp threads being woven according to a leno shed such that the second non-elastic warp threads form  doup threads;
wherein at least one weft thread comprises between 2 and 5 filaments, each filament
having a diameter greater than or equal to 0.10 mm;
wherein at least one of the woven strips A and B has a number of weft threads per centimetre less than or equal to 25;
a tension application step (daN) on at least one of said first elastic warp threads so as to elongate said at least one first elastic warp thread during said first weaving step;
a shaping step of at least one textile panel having a longitudinal direction and a transversal direction comprising said woven textile strips A and B at least partially superposed in a manner that the warp direction A and the warp direction B cross each other at an angle alpha greater than 0° and under 90°,
wherein said at least one textile panel has in the longitudinal direction a force which is
greater than or equal to 700 cN/cm to achieve elongation equal to 30%, and wherein at least one of said first elastic warp threads comprises an elastic monofilament core thread made of elastane or latex, coated or covered by at least a first cover thread.

Claim 27: It is suggested that the claim be amended as follows:
27. The manufacturing process according to claim 26, wherein the tensioning application step consists of exerting tension on at least one of said first elastic warp threads by  wherein at least one of said first elastic warp threads is covered by at least one first cover thread having a number of rotations per meter greater than or equal to 720-rotations per meter, and/or tension is exerted on at least one of said first elastic warp threads greater than or equal to 10 cN, and/or a number of turns of the second non-elastic warp threads around the first elastic warp threads is equal to one for an insertion of a weft thread.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16, 18-20, 22-23, 25-28, 20 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Duport et al (US 2014/0303537) in view of Goff, Jr, et al (US 3965944) and further in view of Watson (US5447498) and Jung et al (US 7886776).
With respect to claim 12, Duport discloses a medical device for supporting at least one region of the body (kit for creating a lumbar support belt -abstract), said medical device is a support belt (support belt 2 – para [0036]), said support belt (2) comprising at least one textile panel (the kit 1 includes a set of strips 4; para [0036;0069;0079-0080]; fig 11) having a longitudinal direction and a transversal direction (inherent structural feature; shown in fig 11 – longitudinal direction extends between ends 23/24 and transversal direction is between37/38) arranged so as to encircle all or part of said region of the body to be supported (the belt 2 is configured to be placed around the waist of a user – para [0002]),
wherein said textile panel comprises a textile strip A and a textile strip B (each strip 4 is an elastic textile strip – para [0056]; embodiment of fig 11 includes two strips – 4f and 4g; para [0079-0080]) at least partially superposed (as shown in fig 11), said strip A having a warp direction A and a weft direction A and said strip B having a warp direction B and a weft direction B (inherent structural features of textiles – fabrics inherently have warp and weft directions where the lengthwise yarns are the warp and the crosswise yards are the weft), the warp direction A and the warp direction B cross each other at an angle alpha greater than 0° and under 90° (as shown in fig 11, the strips 4f and 4g are arranged so that they cross one another with the lengthwise or warp direction of each strip crossing at an angle that is less than 90 degrees because as shown in fig 11, the strips are not perpendicular to one another).
Duport is silent, however, with respect to the fabric construction and therefore does not disclose that the textile strips are “woven” textile strips wherein each of the textile strips A and B comprise weft threads, first elastic warp threads, second non-elastic warp threads, and third warp threads, said first warp threads and said second warp threads are woven according to a leno shed, the second warp threads forming the doup threads, at least one of the woven strips A and B has a number of weft threads per centimetre less than or equal to 25, wherein said textile panel is elastic in the longitudinal direction and wherein at least one of said first elastic warp threads comprises at least one elastic monofilament core thread made of elastane or latex, coated or covered by at least a first cover thread.
Goff, however, teaches an elastic fabric that is suitable for use in “waist encircling portions of articles of apparel” (col 1 lines 5-7; and thus is interpreted as being capable of use in belts which encircle a user’s waist); wherein the elastic fabric is a woven fabric (col 1 lines 45-58)  comprising weft threads (filling yarns 22), first elastic warp threads (elastic yarns 23), second non-elastic warp threads (nonelastic monofilament warp yarns 24), and third warp threads (synthetic texturized yarns 25), said first warp threads (23) and said second warp threads (24) are woven according to a leno shed (col 3 lines 6-14; fig 2), the second warp threads (24) forming the doup threads (Col 3, Lines 6-10, as shown in Fig 2, the elastic warp yarns 23 are leno woven with the nonelastic monofilament warp yarns 24, the monofilament yarns being the oscillating yarns in the leno weave), and at least one weft thread (22), the fabric having a number of weft threads per centimetre less than or equal to 25 (preferably 3 filling yarns are used – col 3 lines 47-49), wherein said textile panel is elastic in the longitudinal direction (the elastic warp yarns 23 run in the longitudinal direction of the fabric – col 2 lines 56-58), and wherein at least one of said first elastic warp threads (23) comprises at least one elastic monofilament core thread made of elastane or latex (Col 2, Lines 58-60, the first type is elastic yarns 23, which may be rubber core or spandex core yarns. Examiner notes that elastane is also known as spandex), coated or covered by at least a first cover thread (Col 2, Lines 60-63, these yarns may be covered or wrapped with other yarns such as nylon, polyester, rayon, etc., as may be desirable to produce a fabric with pleasing, attractive qualities). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the woven elastic fabric in Goff as the elastic fabric in the device of Duport in order to provide good stretch, low shrinkage, resiliency, strength and washability, pleasing aesthetics, and a smooth, soft, fluffy, nonirritating and pleasing feel (Goff col 1 lines 41-45).
	Duport also does not disclose that the weft thread comprises between 2 and 5 filaments, each filament having a diameter greater than or equal to 0.10 mm
	Watson teaches a mesh lumbar support belt formed of a woven fabric wherein each of the warp 32 and weft 34 threads is an 1800 denier polyester multifilament yarn (col 3 lines 46-48; multifilament yarns inherently have 2 or more filaments; 1800 denier is equivalent to 200 tex; the yarn is polyester which inherently has a density of 1.38g/cm3: the diameter is calculated as (sqrt((200/1.38)/314159.27))*20 = 0.43mm which is greater than the claimed value of 0.1mm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used weft threads that are an 1800 denier polyester multifilament yarn which thereby has between 2 and 5 filaments with each filament having a diameter greater than or equal to 0.10 mm, as taught by Watson, as the weft threads in the device of Duport in view of Goff since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and discovering an optimum value of a result effective variable involves only routine skill in the art.
	Duport also does not disclose that the textile panel has a force in the longitudinal direction which is greater than or equal to 700 cN/cm, to achieve an elongation equal to 30%.
	Jung, however, teaches an analogous bandage formed from fabric that is woven in leno weave and has elasticity in the warp direction (abstract) wherein extensibility can be 30-130% and has a compression force at rest with the bandage being applied of less than 800cN/cm (col 2 lines 24-25 and 40-48; fig 2). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the fabric of the device of Duport in view of Goff and further in view of Watson so that the fabric has a force in the longitudinal direction which is greater than or equal to 700 cN/cm, to achieve an elongation equal to 30%, as in Jung, in order to provide a short-stretch material that will not cut off blood circulation in the extremity to which it is applied (col 3 lines 54-58) and, furthermore, because  discovering an optimum value of a result effective variable involves only routine skill in the art.
	With respect to claims 13-14, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Duport also discloses a multiplier gripping device of a manual application force of said at least one textile panel wherein the device is a mechanical gripping device by cable (in fig 12, the kit 1 further includes an additional tightening device 40 in the form of lateral straps 41 which function to prevent the strips from being overtightened and if/when desired, permit a temporary increase in tightening intensity when the user is going to carry a heavy load – para [0084]; the straps 41 are interpreted as being cables that are manually grasped and pulled by a user to increase the tightening intensity). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an additional tightening device like the one in the kit of fig 12 to the kit of fig 11 of Duport in order to prevent the strips from being overtightened and if/when desired, permit a temporary increase in tightening intensity when the user is going to carry a heavy load.
	With respect to claim 15, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Jung also teaches use of threads that form a number of rotations per meter of higher than or equal to 720 (col 3 lines 10-16). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the first cover thread in the device of Duport in view of Goff and further in view of Watson and Jung so that is has at least 720 rotations per meter like the threads in Jung in order to improve the strength of the thread.
	With respect to claim 16, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Jung also teaches at least one elastic warp thread having a breaking elongation of less than or equal to 150% (col 2 lines 24-25). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Duport in view of Goff and further in view of Watson and Jung with at least one elastic warp thread having a breaking elongation of less than or equal to 150% like in Jung since discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 18, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Goff also teaches that the second warp threads (24) make a turn around the first warp threads (23) for one insertion of a weft thread (22) (threads turning around one another with thread 22 inserted is shown in fig 2; see col 3 lines 43-57).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the woven elastic fabric in Goff which has the second warp threads making a turn around the first warp threads for one insertion of a weft thread, as the elastic fabric in the device of Duport in view of Goff and further in view of Watson and Jung, in order to provide good stretch, low shrinkage, resiliency, strength and washability, pleasing aesthetics, and a smooth, soft, fluffy, nonirritating and pleasing feel (Goff col 1 lines 41-45).
With respect to claim 19, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Goff also teaches the fabric having a number of weft threads per centimetre less than or equal to 15 (preferably 3 filling yarns are used – col 3 lines 47-49). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the woven elastic fabric in Goff which has 15 or less weft threads per centimetre, as the elastic fabric in the device of Duport in view of Goff and further in view of Watson and Jung, in order to provide good stretch, low shrinkage, resiliency, strength and washability, pleasing aesthetics, and a smooth, soft, fluffy, nonirritating and pleasing feel (Goff col 1 lines 41-45).
With respect to claim 20, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) but Duport does not disclose that the weft thread comprises 2-3 filaments, each filament having a diameter greater than or equal to 0.10 mm
	Watson teaches a mesh lumbar support belt formed of a woven fabric wherein each of the warp 32 and weft 34 threads is an 1800 denier polyester multifilament yarn (col 3 lines 46-48; multifilament yarns inherently have 2 or more filaments; 1800 denier is equivalent to 200 tex; the yarn is polyester which inherently has a density of 1.38g/cm3: the diameter is calculated as (sqrt((200/1.38)/314159.27))*20 = 0.43mm which is greater than the claimed value of 0.1mm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used weft threads that are an 1800 denier polyester multifilament yarn which thereby has 2-3 filaments with each filament having a diameter greater than or equal to 0.10 mm, as taught by Watson, as the weft threads in the device of Duport in view of Goff and further in view of Watson and Jung since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 22, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Goff further teaches alternating solid columns 23/24 (Goff, leno woven columns comprising first elastic yarns 23 and second monofilament yarns 24) and openwork columns 25 (Goff, columns comprising synthetic texturized warp yarns 25), each of said solid and openwork columns having a longitudinal direction corresponding to the warp direction of said woven strip (Goff, Col 2, Lines 55-58, the center portion 13 is comprised of a set warp yarns 21 and a set of filling yarns 22. The set of warp yarns running in the longitudinal direction contains three different types of yarns. Further illustrated in Fig 2), the solid columns 23+24 comprising according to each of their longitudinal edges at least one first warp thread 23 (Goff, first elastic yarns 23) and a second warp thread 24 (Goff, second elastic yarns 24) assembled according to a leno shed (Goff, Col 3, Lines 6-9, the elastic warp yarns 23 are leno woven with the nonelastic monofilament warp yarns 24, the monofilament yarns being the oscillating yarns in the leno weave) for the purpose of creating a leno weave, which keeps fabric strength and rigidity (Goff, Col 1, Lines 21-22), while being woven in such a way that the second warp threads, which impart the strength and rigidity, spread out into a soft, fluffy condition (Goff, Col 1-2, Lines 68-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the fabric in Goff as the fabric in the device of Duport in view of Goff and further in view of Watson and Jung which comprises alternating solid columns and openwork columns having a longitudinal direction corresponding to the warp direction, as taught by Goff, in order to enhance the durability of the fabric by providing desirable stiffness and transverse strength (Goff, Col 3, Lines 43-45).
With respect to claim 23, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 22) and Goff further teaches that the openwork columns 25 (Goff, columns comprising synthetic texturized warp yarns 25) are constituted by weft yarns 22 (Goff, filling yarns 22) (Goff, Col 5, Lines 18-25, the filling yarns are woven with the synthetic texturized warp yarns in a plain one-by-one weave in the areas between adjacent monofilament warp yarns. The filling yarns are woven with the synthetic texturized warp yarns in a three-by-one floating weave in those areas where the leno woven elastic yarns are adjacent to each other. Col 3, Lines 55-57, alternate synthetic texturized warp yarns pass over or under three adjacent filling yarns, as is shown in Fig 2) for the purpose of providing a yarn into the weave that provides soft, smooth properties to the elastic fabric which in turn is rendered nonirritating and has a pleasing touch to human skin (Goff, Col 3, Lines 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Duport in view of Goff and further in view of Watson and Jung to include openwork columns as taught by Goff, in order to provide a yarn into the weave that provides soft, smooth properties to the elastic fabric which in turn is rendered nonirritating and has a pleasing touch to human skin (Goff, Col 3, Lines 2-5).
With respect to claim 25, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Jung also teaches that the force is greater than or equal to 1000 cN/cm and less than or equal to 2500 cN/cm (Jung, Paragraph 0009, an increase to 10 N/cm bandage width only takes place at a relatively high bandaging elongation (end of the tensile elongation diagram). Therefore, the device is capable to providing a longitudinal force greater than or equal to 1000 cN/cm) for the purpose of creating a fabric with high working pressure at a low resting pressure and at the same time being comfortable to wear for the patient (Paragraph 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Duport in view of Goff and further in view of Watson and Jung, to achieve a force greater than or equal to 1000 cN/cm and less than or equal to 2500 cN/cm, as taught by Jung, in order to provide a high working pressure at a low resting pressure and at the same time being comfortable to wear for the patient (Jung, Paragraph 0005).
With respect to claim 26, Duport in view of Goff and further in view of Watson and Jung discloses the device substantially as recited in claim 26 (see rejection of claim 12) and Duport also discloses that the device is manufactured by a method which includes the step of shaping the textile panel to have longitudinal and transversal directions (it is inherent that the textile material is shaped during manufacture of the device of Duport in order to arrive at the finished product that is illustrated in the figures) with strips A and B arranged such that the warp direction A and the warp direction B cross each other at an angle alpha greater than 0° and under 90° (as shown in fig 11, the strips 4f and 4g are arranged so that they cross one another with the lengthwise or warp direction of each strip crossing at an angle that is less than 90 degrees because as shown in fig 11, the strips are not perpendicular to one another). Additionally, Goff also teaches a method of manufacturing which includes a first weaving step (it is inherent that the woven fabric in Goff is formed by a weaving step; see also col 1 lines 59-60 and col 3 lines 15-57), and a tension application step on at least the first elastic warp threads (23) so as to elongate the thread during the first weaving step (col 1 lines 59-60 and col 3 lines 15-17; it is inherent that the thread is elongated when stretched). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have manufactured the device of Duport in view of Goff and further in view of Watson and Jung by the method taught in Goff in order to provide a device which has good stretch, low shrinkage, resiliency, strength and washability, pleasing aesthetics, and a smooth, soft, fluffy, nonirritating and pleasing feel (Goff col 1 lines 41-45).
With respect to claim 27, Duport in view of Goff and further in view of Watson and Jung discloses the method substantially as claimed (see rejection of claim 26) and Jung also teaches use of threads that form a number of rotations per meter of higher than or equal to 720 (col 3 lines 10-16). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Duport in view of Goff and further in view of Watson and Jung to form the first cover thread in the device so that is has at least 720 rotations per meter like the threads in Jung in order to improve the strength of the thread.
With respect to claim 28, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Jung also teaches use of threads that form more than 590 rotations per meter on a core thread (ply yarn provided with crepe twists - col 3 lines 10-16). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a second cover thread that coats or covers said elastic monofilament core thread and forms a number of rotations per meter on said elastic monofilament core thread that is greater than or equal to 590 like the crepe threads in Jung to the device of Duport in view of Goff and further in view of Watson and Jung in order to improve the strength of the thread.
With respect to claim 30, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) but does not explicitly disclose that said at least one textile panel is behaves like a rigid textile panel under the effect of a manual traction force. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, since the fabric of Goff includes nonelastic warp yarns that are “selected for their qualities of stiffness and rigidity” (col 2 lines 63-68), if the prior art device of Duport in view of Goff and further in view of Watson and Jung which is made from this fabric is used in such a manner that it is exposed to a manual traction force, it follows that the nonelastic warp yarns will impart rigidity to the material so that it will behave like a rigid textile panel. Thus, the prior art device is interpreted as being capable of being used as claimed if desired.
With respect to claim 32, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) but does not explicitly disclose that said at least one first elastic warp thread, comprising at least one elastic monofilament core thread made of elastane or latex, coated or covered by at least a first cover thread has breaking elongation greater than or equal to 50%. Jung, however, teaches at least one elastic warp thread having a breaking elongation greater than or equal to 50%. (col 2 lines 24-25). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Duport in view of Goff and further in view of Watson and Jung with at least one elastic warp thread having a breaking elongation greater than or equal to 50% like in Jung since discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 33, Duport in view of Goff and further in view of Watson and Jung discloses the invention substantially as claimed (see rejection of claim 12) and Jung also teaches use of threads that form 720 and 1080 rotations per meter on a core thread (ply yarn provided with crepe twists - col 3 lines 10-16). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the first cover thread in the device of Duport in view of Goff and further in view of Watson and Jung so that is has 720-1080 rotations per meter like the threads in Jung in order to improve the strength of the thread.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/6/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Upon further review of the claims, however, additional objections have been made in order to further clarify the language of the claims.
	With respect to the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-21 of the Response have been noted but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786